Filed 5/19/15 In re Michael C. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re MICHAEL C., a Person Coming                                    B260514
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. GJ30887)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

MICHAEL C.,

         Defendant and Appellant.



THE COURT:*
         A petition filed under Welfare and Institutions Code section 602 alleged that
appellant Michael C. committed felony arson of the property of another in violation of
Penal Code section 451, subdivision (d). Following a contested adjudication hearing, the
juvenile court sustained the petition, declared appellant a ward of the court, and ordered
appellant to be placed home on probation. This appeal followed.



*        BOREN, P. J., ASHMANN-GERST, J., HOFFSTADT, J.
        We appointed counsel to represent appellant on this appeal. After examination of
the record, counsel filed an “Opening Brief” in which no arguable issues were raised. On
March 11, 2015, we advised appellant that he had 30 days within which to personally
submit any contentions or issues that he wished us to consider. No response has been
submitted to date.
        We have examined the record and conclude that it provides a factual basis to
support the juvenile court’s order sustaining the petition. The record shows that on
November 21, 2013, appellant was a freshman at Glendale High School. At about
3:00 p.m. that day, appellant was seen on surveillance video on the basement level of the
school using a lighter to ignite two large posters on the hallway near eight classrooms in
session. Campus security was alerted and approached appellant. The school’s assistant
principal met with appellant in his office. Appellant admitted starting the fire with a
lighter, said he acted stupidly, and voluntarily wrote an admission.
        The police were contacted and transported appellant to the police station. A
search of appellant yielded a plastic lighter.
        Appellant testified that he that he lit the posters on fire “[j]ust out of being bored
and being stupid.” He denied intending to hurt anyone or damage the building. He was
aware that classes were in sessions, and he admitted that he ran out of the building and
did not try to put the fire out or tell anyone about the fire. He also testified that he was
sorry for his actions.
        We are satisfied that appellant’s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende (1979) 25 Cal. 3d
436.)
        The judgment is affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 2